DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yilmaz et al. (US Pub. No. 2013/0127775 A1) shows an electronic device (touch sensor 10, Fig. 1 and para. 9) comprising: a display layer (paras. 3 and 12); and a sensor layer on the display layer (paras. 3 and 12), the sensor layer having an active area 10 and a peripheral area (14, 16, 18) adjacent to the active area and comprising a plurality of sensing units on the active area and a plurality of lines on the peripheral area (Fig. 1 and paras. 9, 19 and 20) wherein each of the plurality of sensing units comprises at least one sub sensing unit (52/54, Fig. 3B and para. 27), the at least one sub sensing unit comprises: a first pattern 54 comprising a first portion and a second portion protruding from the first portion (Fig. 3B and paras. 27 – 29); a first cross pattern 52 comprising a first cross portion and a second cross portion protruding from the first cross portion (Fig. 3B and paras. 27 – 29); a second cross pattern spaced apart from the first cross pattern with the first portion therebetween (Figs. 3B and 4 and paras. 27 – 30); and a bridge pattern 48 electrically connected to the first cross pattern and the second cross pattern (Figs. 3B and 4 and paras. 27 – 30), wherein the bridge pattern crosses the first portion in a plan view and is insulated from the first portion (via non-conducting layer 46, Figs. 3B and 4 and paras. 27 – 30), the first portion extends in a first direction, the first cross portion extends in a second direction crossing the first direction (Fig. 3B and paras. 27 – 29), the second portion has a first branch portion that branches off the first portion and extends in a first cross direction crossing the first direction and a second branch portion that branches off the first branch portion and extends in the second direction toward the first cross portion (Fig. 3B and paras. 27 – 29), and the second cross portion extends in the first cross direction to face the first portion (Fig. 3B and paras. 27 – 29).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites that a first axis, which is an axis of the first portion, extends in a first direction, a second axis, which is an axis of the first cross portion, extends in a second direction crossing the first         direction, such that the first axis and the second axis intersect at a center of the at least one sub sensing unit.
The prior art of record does not show this configuration, therefore claim 1 is allowable. 
		Claims 2 – 18 are allowable at least by virtue of their dependence on claim 1.  
		Claim 19 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above. 
		Claims 20 – 25 are allowable at least by virtue of their dependence on claim 19.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627